DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
This office action is in response to applicant’s arguments/remarks filed on 09/07/2022. Claims 1, 5, 8, 11, 18 and 26 have been amended. Claims 2-4, 12-14, and 22-24 have been cancelled. Claims 27-35 have been newly added. Accordingly, claims 1, 5, 8, 10-11, 15, 18, 20-21, and 25-35 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “A vehicle that includes an apparatus for providing path of a vehicle”. The examiner recommends changing it to “A vehicle that includes an apparatus for providing path of the vehicle”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities: Claim 31 recites “the vehicle from the departure point”. The examiner assumes this to be a typographical error and recommends changing it to “the vehicle is driven from the departure point”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input device and a controller in claims 1, 5, 8, 10, and 27-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The input device will be interpreted as a scroll wheel, a button, a knob, a touch screen, a touch pad, a lever, a track ball, or the like, which may be operated by the user as recited in Paragraph 0037. The controller will be interpreted as various processing devices such as a microprocessor having a semiconductor chip or the like capable of performing the calculation or the execution of various commands as recited in Paragraph 0041.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 8, 10-11, 15, 18, 20-21, and 25-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites receiving a return need time, determining whether the return time is less than a predetermined time, set a virtual destination, calculate a first and second driving time to and from the virtual destination, compare the sum of the first and second driving time with the return need time and provide a return path based on the comparison. Claim 11, in addition to claim 1 discloses details about setting the virtual destination. Claim 21 discloses delivering a passenger, and driving the vehicle and picking up the passenger in addition to what has been claimed in claim 1.
The limitations recited above, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a controller” language, the steps in the context of this claim encompasses the user mentally thinking of a detour and check whether said detour can be travelled while maintaining the arrival time to the destination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. Furthermore, the steps of delivering a passenger, and driving the vehicle and picking up the passenger do not add more than organizing human activities which is also one of the groupings of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional element – a controller to perform the steps. The controller is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims recite an additional element of “an input device”. The input device is recited at a high level of generality and can be interpreted as part of the generic computer for receiving an input. Furthermore, the claims recite the elements of delivering a passenger, and driving the vehicle. In addition to considering said steps as part of the abstract idea, said additional elements do not add meaningful limitations to the abstract idea of beyond generally linking the abstract idea to a particular technological environment, that is implementation via a vehicle. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller and an input device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of delivering a passenger, and driving the vehicle are limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception MPEP 2106.05 A(iv). Said additional elements are well-understood, routine, and conventional activities because the background recites a driver may drop off a passenger at a destination, and the driver may need to pick up the passenger again at the same place after a certain time (Paragraph 0003).  The claims are not patent eligible.

Response to Arguments
Applicant's arguments filed on 09/07/2022 with respect to the rejection of claims 1-5, 8, 10-15, 18, and 20-26 under 35 U.S.C. 101 have been fully considered but they are not persuasive. With respect to applicant’s arguments/remarks that claim 1 is limited to a vehicle i.e. is integrated into a practical application, the examiner respectfully disagrees with that statement. Neither the specification nor the claim limit said invention to a vehicle. The claims and the specification disclose a vehicle that includes said apparatus to perform the claimed limitation, but doesn’t integrate said apparatus into the vehicle. Accordingly, a generic portable computer, placed in a vehicle or carried by a passenger is capable of performing the recited steps. The same rational applies to claim 11. The recitation of a vehicle and a controller do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea beyond generally linking it to being used with a vehicle.
With respect to applicant’s arguments/remarks with respect to claim 21 that “providing a driving path for a vehicle, driving the vehicle, and picking up the passenger”, said limitations could be part of the abstract idea under organizing human activities bucket, or could be seen as additional elements that do not add meaningful limitations to the abstract idea of beyond generally linking the abstract idea to a particular technological environment, that is implementation via a vehicle (see 101 rejection above).
With respect to applicant’s arguments that the claimed invention provides improvement in a technical field in generating a driving path of a vehicle, the examiner respectfully disagrees with that statement. The claims provide a way of calculating a route from an origin to a destination given a time restraint where the origin and the destination are the same. Accordingly, the computation of a route in a navigation system is not an improvement in a technical field. Accordingly, The claims are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669